Citation Nr: 0512232	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to support for requested self-employment, 
pursuant to Department of Veterans Affairs (VA) vocational 
rehabilitation services.

2.  Propriety of discontinuance of VA vocational 
rehabilitation services.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

Records indicate that the veteran had honorable active 
service from March 1981 to August 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) from a determination in October 2002 by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), whereby self-employment support under 
VA's vocational rehabilitation services was denied, and an 
August 2003 RO determination whereby VA vocational 
rehabilitation services were discontinued.  After indicating 
disagreement with those determinations, the veteran was 
issued a statement of the case and thereafter perfected his 
appeal of those issues by submitting a substantive appeal (VA 
Form 9) in July 2004.

A personal hearing was held before the undersigned acting 
Veterans Law Judge, by means of video teleconferencing, in 
August 2004.  A transcript of that hearing has been 
associated with the veterans' VA vocational rehabilitation 
file.

This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The veteran is seeking approval for a requested self-
employment plan under the provisions of 38 C.F.R. § 21.257.  
As noted above, in October 2002, the veteran was denied self-
employment benefits under the cited regulation.  In August 
2003, the veteran's vocational rehabilitation program was 
being discontinued.  

Vocational rehabilitation will generally be found to have 
been accomplished by the veteran when he or she achieves 
suitable employment in the objective selected, in an existing 
business, agency or organization in the public or private 
sector.  Rehabilitation of the veteran may be achieved 
through self employment in a small business, if the veteran's 
access to the normal channels for suitable employment in the 
public or private sector is limited because of his or her 
disability or other circumstances in the veteran's situation 
warrant consideration of self employment as an additional 
option.  38 C.F.R. § 21.257(a) (2004).

Under 38 C.F.R. § 21.257(b), VA staff will conduct a 
comprehensive survey and analysis of the feasibility of self-
employment prior to authorization of a rehabilitation plan 
leading to self-employment. The analysis and self-employment 
plan developed on the basis of such analysis shall be made a 
part of the veteran's Chapter 31 record. The survey and plan 
shall include:

(1) An analysis of the economic viability of the 
proposed small business plan;

(2) A cost analysis which specifies the amount and type 
of assistance, if any, which VA would be committed to 
furnish;

(3) Provision for development of a market for the 
veteran's services during the period of rehabilitation 
to the point of employability, and/or employment 
services;

(4) A suitable occupational objective in which 
employment can normally be secured in the public or 
private sector;

(5) Training necessary for the operation of a successful 
small business;

(6) Availability of non-VA financing, including the 
veteran's financial resources, local banks and other 
sources;

(7) Coordination with the Small Business Administration 
to secure special consideration under section 8 of the 
Small Business Act, as amended;

(8) The location of the site selected for the business 
and the cost of the site, if any.  

38 C.F.R. § 21.257(b)(2004).  

The Board has reviewed the record in light of the veteran's 
contentions, and is unable to determine whether the specific 
analysis required by 38 C.F.R. § 21.257(b) was conducted.   
In particular, the October 2002 denial letter and the June 
2004 Statement of the Case, do not set forth the eight 
specific factors mandated by regulation.

Subsequent to the August 2004 videoconference with the 
undersigned, the veteran submitted additional evidence to the 
record, which will be considered by the RO upon 
readjudication of this matter.

The appeal is there remanded to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The RO is to review the pertinent 
evidence, to include the transcript of 
the August 2004 personal hearing and the 
evidence subsequently submitted by the 
veteran.  After doing so, and receiving 
any pertinent information or other 
evidence, the RO shall issue the survey 
and analysis of the self-employment plan 
mandated by 38 C.F.R. § 21.257(b).  If it 
is determined that the RO cannot address 
any of the factors enumerated in 38 
C.F.R. § 21.257(b) due to a failure of 
the veteran to respond completely to any 
request for information, the RO shall so 
state, and shall outline its efforts to 
obtain this information from the veteran 
and the veteran's response.  

2.  The RO will also determine whether 
the veteran has indicated an intent to 
continue participation in VA's vocational 
rehabilitation program, and whether he is 
eligible to do so, such that he is no 
longer in "discontinued" status.  If 
the decision remains adverse, he and his 
representative are to be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


